In our original opinion we said the officer who arrested appellant testified that "appellant told him that he *Page 229 
did the shooting." In the motion for rehearing appellant calls our attention to the inaccuracy of this statement. The confusion in the mind of the writer of the opinion evidently arose from the fact that when the sheriff went to arrest appellant he took with him Scott Cole who had told the sheriff he knew appellant and knew who did the shooting. The sheriff did testify that when they got to appellant's house and flashed the light through the screen door and saw appellant's clothes that Cole told him (the sheriff) that appellant was the man who did the shooting. This testimony went into the record without objection. The sheriff also testified that appellant denied having a pistol but that under the mattress on appellant's bed one was found which showed to have been recently fired.
The gravity of the penalty has caused us to again scrutinize the facts. Most of the conflicts in the testimony which are referred to in the motion are raised by the evidence of appellant himself. The state's testimony is ample to support the verdict. Such conflicts as arose were settled by he jury, and the issues of fact having been determined in favor of the state, this court would not be authorized to interfere under the record before us.
The motion for rehearing is overruled.
Overruled.